Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137617                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 137617
                                                                    COA: 277063
                                                                    Saginaw CC: 06-028169-FH
  BARTOLO FITCHETT,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 16, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2009                    _________________________________________
           0120                                                                Clerk